Case 1:18-cv-10225-MLW Document 355-18 Filed 08/16/19 Page 1 of 2




            EXHIBIT 18
                     .,              Case 1:18-cv-10225-MLW Document 355-18 Filed 08/16/19 Page 2 of 2
                                                                    0
                           .
            J~·
                                                                                   ~-
       .;
.;,,                           (-.
              ;;:,




                                                                                                                      Office of Detention and Removal Operations
                                       lJ.S .. Immigration                                                            U.S. Department of Homeland Security
                                       and Customs                                                                    fO New England Executive Park
                                       Enforcement                                                                     Burlington, MA 01803




       Name:
       A#:
       C/O: Suffolk County HOC; 20 Bradston St, Boston, MA 02118
                                                              Notice to Alien of File Custody Review

         You are detained in the cust~dy of the Immigration and Naturalization Service (INS) and you are required to cooperate with the INS in effecting your removal from
       the United States. If the INS has not removed you from the United States within the removal period as set forth in INA 24 l(a) (normally 90-days) of either: 1) your
                                         a
       entering INS custody with final order of removal, deportation or exclusion, or 2) the date .of any final order you receive while you are in INS custody, the INS
       Deciding Official will review your case for consideration of release on an Order of Supervision. Release, however, is dependent on your demonstrating to the
       satisfaction of the Attoni.ey General that you will not pose a danger to the community and will not present a flight risk.


       Yout custody status will be reviewed on or about:                2/11/2019       The Deciding Official may consider, but is not limited to considering the following:

                     1.        Criminal convictions and criminal conduct;
                     2.        Other criminal and immigration history;
                     3.        Sentence(s) imposed and time actually served;
                     4.        History of escapes, failures to appear for judicial or other proceedings, and other defaults;
                     5.        Probation history;
                     6.        Disciplinary problems while incarcerated;
                     7.        Evidence of rehabilitative effort·or recidivism;
                     8.        Equities in the United States;
                     9.        Cooperation in obtaining your travel documents;
                     10.       Any available mental health reports.


        You may submit any documentation you wish to be reviewed in support of your release, prior to the date listed above, to the attention of the Officer and address
       below. English translations mu;t be provided pursuant to 8 CFR 103.2(b)(3). An attorney or oiher pe~on may submit material~ on your ·behalf: The district director
       will notify.you of the decision in your case. Attached to this notice is a list of free or low cost legal representatives who may be able· to provide assistance to you in
       preparing your case.


                                                      U.S. Departinent of Homeland Security
                                                      Bureau of Immigration and Customs Enforcement
                                                      Attn: POCR Unit·
                                                      10 New England Ex~cutivePar.lc
                                                      Burlington, MA 01803

                                                                                   METHOD OF SERVICE

       I Certify that this form was provided to the alien by:                                            (Hand)                        (Institution Mail)
       () CC: Attorney of Record or Designated Representative
       0

                  Signature of Officer                                           Print Name of Officer
                                                                                                                                        p.;;_c,. (}Of~
                                                                                                                                         Date




                     11/28/2018
